

115 HR 3455 IH: Fairness for Agricultural Machinery and Equipment Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3455IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Abraham (for himself, Mr. Peterson, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain farming business machinery and
			 equipment as 5-year property for purposes of depreciation.
	
 1.Short titleThis Act may be cited as the Fairness for Agricultural Machinery and Equipment Act. 2.Certain farming business machinery and equipment treated as 5-year property (a)In generalClause (vii) of section 168(e)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (vii)any machinery or equipment (including any grain bin, cotton ginning asset, or fence, and excluding any other land improvement) which is used in a farming business (as defined in section 263A(e)(4)) the original use of which commences with the taxpayer after the date of the enactment of the Fairness for Agricultural Machinery and Equipment Act..
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			